IMAX CORPORATION

EXHIBIT 10.18

AMENDED EMPLOYMENT AGREEMENT

This agreement amends the amended employment agreement (the “Agreement”) between
Richard L. Gelfond (the “Executive”) and IMAX Corporation (the “Company”) dated
July 1, 1998, as amended, on the same terms and conditions except as set out
below:

 

1. Term. The term of the Agreement (the “Term”) is extended until December 31,
2012 (the “Term End”).

 

2. Cash Compensation. Effective January 1, 2011 (the “Renewal Commencement
Date”), the Executive shall be paid a base salary at the rate of $750,000 per
year. Executive’s bonus shall continue to be up to two times salary. Such bonus
shall be at the discretion of the Board of Directors and shall be based upon the
success of the Company in achieving the goals and objectives set by the Board
after consultation with the Executive.

 

3. SERP. In connection with that July 2000 Supplemental Executive Retirement
Plan, as amended (the “SERP”), the Executive and the Company agree that no
compensation paid to Executive between the Renewal Commencement Date and the
Term End shall be included in the calculation of benefits payable to Executive
under the SERP (the “Gelfond SERP Payout”). The Company agrees that it will
investigate in good faith the notion of fixing the Gelfond SERP Payout and will
proceed to fix the Gelfond SERP Payout provided, and to the extent, (a) the
Company’s Board of Directors concludes it is in the reasonable best interests of
the Company to do so and (b) Executive agrees.

 

4. Incentive Compensation. On December 31, 2010, the Executive shall be granted,
in accordance with the terms of the IMAX Stock Option Plan (the “Plan”), stock
options to purchase 800,000 common shares of the Company (the “Options”) at an
exercise price per Common Share equal to the Fair Market Value, as defined in
the Plan. The Options shall have a 10-year term and vest as follows:

 

Number of Options

  

Vesting Date

160,000    May 1, 2011 160,000    September 1, 2011 160,000    January 1, 2012
160,000    May 1, 2012 160,000    September 1, 2012

The vesting of the Options shall be accelerated upon a “change of control” as
defined in the Agreement, and shall be governed, to the extent applicable, by
the provisions in the Agreement regarding change of control.

 

1



--------------------------------------------------------------------------------

5. The entering into this agreement shall not prejudice any rights or waive any
obligations under any other agreement between the Executive and the Company.

DATED as of December 20, 2010.

 

AGREED AND ACCEPTED:

/s/ Richard L. Gelfond            

Richard L. Gelfond IMAX CORPORATION Per:  

/s/ Garth M. Girvan

  Name:   Garth M. Girvan   Title:   Director

 

2